Case 1:17-cv-22652-KMW Document 168 Entered on FLSD Docket 07/30/2021 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


    DAVID RODRIGUEZ, individually and on behalf
    of all others similarly situated,

                                  Plaintiff,
                          v.                                  No. 17 Civ. 22652

    THE PROCTER & GAMBLE COMPANY,

                                   Defendant.




    PLAINTIFF’S UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS
      ACTION SETTLEMENT, CONDITIONAL CERTIFICATION OF SETTLEMENT
      CLASS, APPOINTMENT OF CLASS REPRESENTATIVE AND COUNSEL, AND
         APPROVAL OF PLAINTIFF’S PROPOSED NOTICE OF SETTLEMENT

          Plaintiff David Rodriguez, on behalf of himself and those similarly situated, respectfully

   moves for the Court’s preliminary approval of a proposed settlement with The Procter & Gamble

   Company (“Defendant”). For the reasons set forth in Plaintiff’s accompanying Memorandum of

   Law, Plaintiff respectfully requests that the Court:

          (1) grant preliminary approval of the Settlement Agreement, attached as Exhibit 1 to the

   Declaration of Ossai Miazad (“Miazad Decl.”);

          (2) conditionally certify the proposed settlement class, for settlement purposes only,

   under Federal Rule of Civil Procedure 23;

          (3) appoint Plaintiff as Class Representative and Outten & Golden LLP, the Mexican

   American Legal Defense and Educational Fund, and Cimo Mazer Mark PLLC as Class Counsel;

   and

          (4) approve the proposed Court-Authorized Notice and Claim Form, attached as Exhibit 2

   to the Miazad Declaration, and authorize their distribution.
Case 1:17-cv-22652-KMW Document 168 Entered on FLSD Docket 07/30/2021 Page 2 of 3



                      CERTIFICATION OF GOOD FAITH CONFERENCE

          Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that the undersigned has conferred

   with counsel for Defendant by electronic mail and telephone, and I am authorized to represent

   that Defendant does not oppose the relief requested in this Motion.

     Dated: July 30, 2021                       Respectfully submitted,

                                                CIMO MAZER MARK PLLC

                                                By: /s/ Jason S. Mazer

                                                Jason S. Mazer
                                                Florida Bar No. 0149871
                                                jmazer@cmmlawgroup.com
                                                100 SE 2nd Street, Suite 3650
                                                Miami, FL 33131-3650
                                                Telephone: (305) 374-6484
                                                Facsimile: (305) 374-6489

                                                OUTTEN & GOLDEN LLP
                                                Patrick David Lopez
                                                pdl@outtengolden.com
                                                601 Massachusetts Avenue
                                                Second Floor, West Suite
                                                Washington, D.C. 20001
                                                Telephone: (202) 847-4400
                                                Facsimile (202) 847-4410

                                                Ossai Miazad
                                                om@outtengolden.com
                                                685 Third Avenue, 25th Floor
                                                New York, New York 10017
                                                Telephone: (212) 245-1000
                                                Facsimile: (646) 509-2060

                                                THE MEXICAN AMERICAN LEGAL
                                                DEFENSE AND EDUCATIONAL FUND
                                                Thomas A. Saenz
                                                tsaenz@MALDEF.org
                                                634 S. Spring Street, 11th Floor
                                                Los Angeles, CA 90014
                                                Telephone: (213) 629-2512
                                                Facsimile: (210) 224-5382



                                                   2
Case 1:17-cv-22652-KMW Document 168 Entered on FLSD Docket 07/30/2021 Page 3 of 3



                                     Nina Perales
                                     nperales@MALDEF.org
                                     110 Broadway, Suite 300
                                     San Antonio, TX 78205
                                     Telephone: (210) 224-5476
                                     Facsimile: (210) 224-5382

                                     Counsel for the Plaintiff and Proposed Class




                                        3
